Citation Nr: 0334167	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  03-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for residuals of 
prostate cancer, status 
post-operative radical prostatectomy.

2.  Entitlement to service connection for end-stage renal 
failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
November 1947, and from October 1948 to November 1949. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the denial of the 
veteran's claim seeking entitlement to service connection for 
residuals of prostate cancer, status post-operative radical 
prostatectomy.  The September 2002 rating decision also 
continued the denial of the veteran's claim seeking 
entitlement to service connection for end-stage renal 
failure. 


REMAND

The veteran's sick/morning reports were requested, from his 
Air Force organizational unit, the 348th Fighter Group, from 
July 1, 1945, to September 30, 1945.  Although the RO 
investigated and attempted to obtain these records, it was 
determined that the veteran's complete organizational unit 
assigned was needed to fulfill the request.  The evidence of 
record indicates that the veteran's complete organizational 
unit was the "348th Fighter Group, 5th Air Force."  The RO 
should obtain the veteran's sick/morning reports, from the 
348th Fighter Group, 5th Air Force, from July 1, 1945, to 
September 30, 1945.

The veteran has also presented a statement as to his dates of 
treatment at St. John's Mercy Medical Center in St. Louis, 
Missouri, from 1990 to 1991.  Although some of these medical 
records have been obtained, it is not clear that the complete 
clinical reports are included in the claims folder.    




Furthermore, 38 C.F.R. § 3.311(a)(1) requires that a dose 
assessment be made in all claims where a veteran has a 
radiogenic disease and alleges that such disease is due to 
radiation exposure.  The veteran currently has prostate 
cancer.  He contends that he was with occupation of Japan 
forces, from September 1945 until February 1946, when he was 
exposed to radiation.  He stated that he was "close to 
Nagasaki" during this time period when the atomic bomb was 
dropped on Nagasaki, and that he was specifically in Ie 
Shima, Kobe, Tokyo and Osaka while stationed in Japan.  
Although the RO attempted to obtain the veteran's records of 
exposure to radiation, the Board has determined that the 
veteran's specific geographic locations in Japan may allow 
for dose estimates to be obtained.

In this case, because the veteran's claim is based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan prior to 1 July 1946, dose data will be 
requested from the U.S. Department of Defense (DoD).  38 
C.F.R. § 3.311(a)(2).

Last, under 38 U.S.C.A. § 5103A (d) (West 2002), VA must 
provide a claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, regarding the veteran's claim for service 
connection for end-stage renal failure, a VA examiner 
diagnosed the veteran with end-stage renal failure in October 
2001.  This examiner also stated that this condition does not 
appear to be related to either the veteran's malaria or his 
prostate cancer.  The veteran contends that he was treated 
for high blood pressure while in service, and that he was 
informed by medical practitioners post-service that high 
blood pressure is one of the causes of kidney failure.  



The record, however, does not contain sufficient medical 
evidence for VA to make a decision on the veteran's claim for 
service connection for end-stage renal failure.  The VA 
examiner's October 2001 statement did not specify whether it 
was at least as likely as not that the veteran's end stage 
renal failure was the result of a disease or injury incurred 
in service.  Therefore, the RO should arrange for a VA 
examiner to re-examine the veteran and comment on the above 
question.  

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

1.	The RO should obtain all of the 
veteran's
sick/morning reports, from the 
organizational unit "348th Fighter Group, 
5th Air Force," from July 1, 1945, to 
September 30, 1945.

2.  The RO should also obtain all clinical 
treatment records from St. John's Mercy 
Medical Center in St. Louis, Missouri, 
from January 1, 1990, through December 31, 
1991.

3.  The RO should obtain radiation dose 
data from the U.S. Department of Defense 
(DoD).  Specific, radiation dose data 
regarding the locations of Ie Shima, Kobe, 
Tokyo and Osaka, Japan should be obtained.

4.  If it is determined that the veteran 
was exposed to ionizing radiation as 
claimed, the issue should be referred to 
the VA Under Secretary for Benefits under 
38 C.F.R. § 3.311(c), as provided by 
38 C.F.R. § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998) (absent 
competent evidence of radiation exposure, 
the VA is not required to forward a claim 
to the VA Under Secretary for Benefits).



5.  After the abovementioned development 
has been concluded, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed.  If any development is 
incomplete, appropriate corrective action 
must be taken.

6.  Furthermore, the veteran should be 
scheduled for an examination by a VA 
physician regarding his kidney disorder.  
The claims folder, to include all 
evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all kidney disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all kidney disorders, 
the veteran currently has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.	For each diagnosis reported in 
response to
item (a) above, the examiner should 
state, as a matter of medical 
judgment based on the entire record, 
whether it is at least as likely as 
not that the veteran's current 
kidney disorder is the result of a 
disease or injury incurred in 
service.
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

7.  The RO should re-adjudicate both the 
veteran's claim of entitlement to service 
connection for residuals of prostate 
cancer, status post-operative radical 
prostatectomy, and his claim of 
entitlement to service connection for end-
stage renal failure.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case, regarding entitlement to service 
connection for  residuals of prostate 
cancer, status post-operative radical 
prostatectomy, and entitlement to service 
connection for end-stage renal failure, 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




